Citation Nr: 1625570	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic retinopathy.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for ischemic heart disease.

6.  Entitlement to service connection for a kidney condition, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for an acquired psychiatric disability.

8.  Entitlement to service connection for nocturia, to include as secondary to diabetes mellitus.
9.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1969 to December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction is currently with the RO in Cheyenne, Wyoming.  

The Veteran testified before the undersigned Veterans' Law Judge at a November 2015 video conference hearing, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for diabetes mellitus, hypertension, hypothyroidism, a kidney condition, nocturia, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with or treated for diabetic retinopathy during the period on appeal.

2.  The Veteran has not been diagnosed with or treated for ischemic heart disease during the period on appeal.

3.  The Veteran has not been diagnosed with or treated for an acquired psychiatric disability during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In this case, the Veteran is seeking entitlement to service connection for diabetic retinopathy, ischemic heart disease, and an acquired psychiatric disability.  However, the Board is unable to find evidence that the Veteran has been diagnosed with or treated for any of these disabilities during the period on appeal in either VA outpatient treatment records or private records from Alliance Family Medicine.  

While the Veteran was evaluated for complaints of exertional shortness of breath and fatigue by the Nebraska Heart Institute, testing was negative for ischemia.  The Veteran's symptoms were attributed to his obstructive sleep apnea.  

At his November 2015 hearing, the Veteran testified that his deployment in Thailand was stressful and service treatment records show that the Veteran was seen in 1973 with unusual somatic complaints of unclear etiology with consideration given to a possible hysterical disorder.  However, he failed to describe any current psychiatric problems or impairment of occupational or social functioning.  While he reported briefly taking antidepressants sometime in the past, he denied any current treatment for a psychiatric disability.  At a May 2013 VA examination, the examiner concluded that the Veteran did not meet the criteria for any current psychiatric disability.  He observed that the Veteran was a very jovial, outgoing, well-adjusted individual who denied any history of mental health problems and described himself as a generally happy person.  He noted that although the Veteran's service treatment records suggest a possible psychiatric condition, the Veteran reported during the examination that his symptoms of weakness and paresthesias resolved after he began receiving treatment for a thyroid condition post-service.  The examiner concluded that the Veteran did not therefore have any psychiatric disability in service nor did he currently have one.   

Under 38 U.S.C.A. § 1110, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, the Board can find no competent medical evidence establishing that the Veteran currently suffers from diabetic retinopathy, ischemic heart disease, or an acquired psychiatric disability.  

It is unclear to the Board why the Veteran believes he suffers from these disabilities, but notes that the Veteran has not demonstrated that he has any knowledge or training to diagnose such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical diagnoses.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has diabetic retinopathy, ischemic heart disease, or an acquired psychiatric disability is too complex to be addressed by a layperson.  These medical conditions are not amenable to observation alone.  Hence, the Veteran's mere assertion that he has such disabilities is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence, including VA and private treatment records and the May 2013 VA medical opinion.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

For the above reasons, entitlement to service connection for diabetic retinopathy, ischemic heart disease, and an acquired psychiatric disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the Veteran's Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for diabetic retinopathy, ischemic heart disease, and an acquired psychiatric disability are denied.  


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II, which the Veteran has alleged is due to exposure to Agent Orange in service.  

The Veteran has no documented service in the Republic of Vietnam, but he did serve at the Royal Thai Air Force Base in Korat, Thailand for a year as a weapons mechanic, loading and unloading munitions onto F-4E aircraft.  In addition to asserting that his sleeping quarters were near the perimeter of the base, exposing him to herbicides, the Veteran has also alleged that on multiple occasions, he was flown to Vietnam for temporary assignments.  

The RO determined that additional development was not warranted because the Veteran did not provide a specific sixty day time frame for when he was in Vietnam; however, at his November 2015 hearing, the Veteran testified that these trips occurred during the entire year he was stationed in Thailand, approximately on a monthly basis.  Accordingly, on remand, the RO should break the Veteran's one year period of service in Thailand into sixty day intervals and request that the Joint Services Record Research Center (JSRRC) attempt to verify whether the Veteran was TDY to Vietnam during each period.  

The Veteran is also seeking entitlement to service connection for hypotension.  Service treatment records reflect that during service, the Veteran complained of weakness and paresthesias in his extremities.  At the time, it was suspected that the Veteran's symptoms were the result of psychological factors, but at his May 2013 VA psychiatric examination, the Veteran reported that once he began receiving treatment for a thyroid disorder post service, his symptoms resolved.  Thus, the Veteran appears to be alleging that his hypothyroidism was incurred in service.  On remand, a VA medical opinion should be obtained to determine the etiology of the Veteran's thyroid condition.   

Finally, the Veteran is seeking entitlement to service connection for hypertension, a kidney condition, nocturia, and sleep apnea secondary to diabetes mellitus.  As these claims are dependent on the Veteran's claim for entitlement to service connection for diabetes mellitus, they too are remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claim to the JSRRC to attempt to verify if he was temporarily transferred to Vietnam during his service in Thailand from August 1971 to August 1972.  

2. The RO should also schedule the Veteran for a VA examination of his hypothyroidism.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's thyroid disability had onset in service or was caused by the Veteran's active military service.  Specifically, the examiner should address whether the Veteran's complaints of weakness and numbness in his extremities in service were symptoms of his hypothyroidism.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


